Citation Nr: 1011378	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-21 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
status-post coccygeal fracture and resection.

2.  Entitlement to service connection for residuals of a 
gunshot wound of the left elbow and left shoulder.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1995 to January 
2000.  He also had service in the Florida Army National Guard 
(FLANG) from January 2000 to August 2005, with active service 
from January 2003 to March 2004 in support of Operation Noble 
Eagle / Enduring Freedom.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by a Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for residuals 
of a gunshot wound of the left elbow and left shoulder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was diagnosed with and treated for coccydynia 
and/or coccyalgia in service following a slip-and-fall 
accident and he subsequently underwent a coccygectomy.  

2.  The Veteran reported a continuity of sacral pain, 
intermittent swelling, and mild residual localized 
discomfort, particularly with strenuous activity, since this 
incident.  Competent medical evidence attributed these 
symptoms at least in part to the Veteran's in-service 
coccygeal fracture.   


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of status-post coccygeal fracture and resection are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Establishing Service Connection

The Veteran in this case contends that the claimed disability 
of the coccyx is related to his first period of active 
service in the United States Marine Corps (i.e., December 
1995 to January 2000).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded a clinical 
evaluation and physical examination in December 1995 prior to 
entering his first period of active service.  The clinical 
evaluation was normal and no evidence of a coccyx abnormality 
was found at that time.

The Veteran presented to sick call in March 1997 for follow-
up treatment of a pilonidal cyst.  He returned to sick call 
in August 1997 with continued complaints of pain in the 
pilonidal region.  The impression was "? coccydynia 2nd to 
angulated coccyx.  No definite evidence for pilonidal 
infection."  The Veteran was subsequently diagnosed with and 
treated for coccydynia in August 1997.  A September 1997 
follow-up treatment note attributed the Veteran's coccydynia 
at least in part to "asymmetry" as well as the pilonidal 
cyst.  The Veteran continued to receive treatment at sick 
call in October and December 1997 for coccydynia and tailbone 
pain.  The Veteran was later placed on physical profile for a 
period of six months as a result of his coccydynia.  A 
notation on the physical profile report indicated that the 
Veteran had an "angulated coccyx aggravated by military 
activities."  

In March 1999, the Veteran sought additional care at sick 
call for coccydynia.  A bone scan of the Veteran's coccyx and 
sacrum was normal.  The Veteran continued to receive 
treatment at sick call for coccygeal pain on a routine basis.  
See March, April, May, and June 1999 STRs.  The Veteran 
subsequently underwent a coccygectomy in June 1999 without 
complications.  Post-surgical treatment notes dated July, 
August, and September 1999 were unremarkable.  A periodic 
physical examination conducted in November 1999 was similarly 
unremarkable and no coccyx abnormalities were found at that 
time.    

The Veteran was afforded a clinical evaluation and physical 
examination in December 1999 prior to discharge from his 
first period of service.  A notation on the examination 
report indicated that the Veteran's past medical history was 
significant for a June 1999 coccygectomy as a result of a 
1997 in-service slip-and-fall accident.  The clinical 
evaluation was normal and no coccyx abnormalities were found 
at that time.  The examiner also specifically noted that 
there were no sequelae from the in-service coccygectomy.  

The Veteran underwent a pre-deployment health assessment in 
December 2002.  A notation on the health assessment was 
significant for a severely fractured coccyx (1997) and its 
subsequent removal (1999).  Otherwise, the Veteran described 
his health as "excellent" and was found to be 
"deployable."  A post-deployment health assessment dated 
January 2004 as well as a Report of Medical Assessment dated 
February 2004 was negative for any coccyx abnormalities.  

The Veteran was afforded a VA general medical examination 
(GME) in April 2005 in connection with the current claim.  He 
reported sacral pain and intermittent swelling with strenuous 
activity since fracturing his tailbone in 1997.  According to 
the Veteran, his symptoms were alleviated in part after 
undergoing a resection, but he nevertheless reported pain 
when sitting or lying down for more than 20 minutes.  A 
physical examination revealed evidence of a well-healed, 
seven centimeter surgical scar between the buttocks and 
coccygeal area.  No tenderness, masses, or abnormalities were 
noted.  The impression was status-post coccygeal 
fracture/resection with mild residual localized discomfort.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports a finding of service 
connection for residuals of status-post coccygeal fracture 
and resection in this case.  Continuity of symptomatology may 
be established if (1) the condition was "noted" during 
service; (2) there is evidence of post-service continuity of 
the same symptomatology; and (3) there is medical, or in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); see 
generally, Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Here,  the Veteran was diagnosed with and treated for 
coccydynia and/or coccyalgia in service following a slip-and-
fall accident and he subsequently underwent a coccygectomy.  
The Veteran also reported a continuity of sacral pain, 
intermittent swelling, and mild residual localized 
discomfort, particularly with strenuous activity, since this 
incident.  The Board finds that the Veteran is competent to 
make such statements and, furthermore, that these statements 
are also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. 2009).  

Additionally, the April 2005 VA examiner attributed these 
symptoms at least in part to the Veteran's in-service 
coccygeal fracture. Accordingly, the Board finds that the 
evidence of record establishes continuity of symptomatology 
in this case, and therefore, the Veteran's claim of service 
connection for residuals of status-post coccygeal fracture 
and resection must be granted.  
In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for residuals of status-post coccygeal 
fracture and resection is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that he experiences residuals of a 
gunshot wound of the left elbow and left shoulder that 
occurred during his second period of active service (i.e., 
January 2003 to March 2004) while supporting Operation Noble 
Eagle / Enduring Freedom.     
  
In this regard, service treatment records (STRs) associated 
with the claims file dated December 2003 revealed that the 
Veteran sustained contusions and lacerations to the left 
shoulder, left upper arm, and left elbow following "combat 
operations" while stationed in Iraq.  A follow-up in-service 
treatment note dated January 2004 indicated that the Veteran 
sustained a possible bone bruise after being hit in the left 
elbow by a stray bullet in December 2003.  See also, January 
2004 post-deployment health assessment.  A February 2004 
Report of Medical Assessment, however, indicated that "pt 
[patient] reports that he has no residuals s/s [signs and 
symptoms] from his battle wounds."  The Board also notes 
that the Veteran was subsequently awarded a Combat 
Infantryman Badge (CIB) as a result of his service in support 
of Operation Noble Eagle / Enduring Freedom.  In light of 
this evidence, the Board concedes that the Veteran sustained 
contusions and lacerations to the left shoulder, left upper 
arm, and left elbow after being hit by a stray bullet in 
December 2003.  

The Veteran was also afforded a VA general medical 
examination (GME) in April 2005.  He reported "taking three 
bullets" in his waist and left shoulder while stationed in 
Iraq.  Following discharge from service, the Veteran 
indicated that he helped his mother-in-law with home 
demolition and that he "had a very painful left shoulder at 
the end of the day."  The examiner noted that the Veteran 
was "able to do demolition all day."  X-rays of the 
Veteran's left shoulder were normal and following a physical 
examination, the examiner diagnosed the Veteran as having a 
left rotator cuff tear with mild residual pain and functional 
limitation.  

The Veteran subsequently underwent a left shoulder 
arthroscopy with "SLAP repair and labral repair."  See 
February 2006 VA operation report.  A notation on the 
operation report indicated that the Veteran had left shoulder 
pain since sustaining the in-service gunshot wound.  A 
follow-up surgical procedure was performed at a VA medical 
facility in April 2006 after a slip-and-fall accident.  See 
VA operation report.           

VA's duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  To date, the Veteran has not been 
afforded a VA examination to determine the nature and 
etiology of the currently diagnosed left shoulder disability 
and its relationship to service.  The Veteran should be 
scheduled for such an examination.  The Veteran should also 
be afforded a VA examination to determine whether he has a 
currently diagnosed left elbow disability, and if so, whether 
it has a relationship to service.

Additionally, the Veteran receives medical care through VA.  
VA is required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request all VA medical 
records pertaining to the Veteran that are dated from April 
28, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all 
pertinent VA medical treatment records 
pertaining to the Veteran that are dated 
from April 28, 2006 to the present. 

2.  After the above development is 
completed, the RO should schedule the 
Veteran for a VA joints examination to 
assess the nature and severity of his 
currently diagnosed left shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

In particular, the examiner is asked to 
express an opinion as to whether the 
Veteran's currently diagnosed left 
shoulder disability is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service, and in 
particular, to the December 2003 in-
service incident in which the Veteran 
sustained contusions and lacerations to 
the left shoulder after being hit by a 
stray bullet.  The examiner should provide 
the Veteran with an opportunity to state 
what types of symptoms he has had since 
service and acknowledge such statements 
made by the Veteran, if any, in offering 
the opinion.  The examiner must provide a 
complete rationale for any stated opinion.

The examiner is also asked to express an 
opinion as to whether the Veteran has a 
currently diagnosed left elbow disability.  
If so, the examiner is asked to express an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
period of active military service, and in 
particular, to the December 2003 in-
service incident in which the Veteran 
sustained contusions and lacerations to 
the left elbow after being hit by a stray 
bullet.  The examiner should provide the 
Veteran with an opportunity to state what 
types of symptoms he has had since service 
and acknowledge such statements made by 
the Veteran, if any, in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


